HIGGINBOTHAM, J.
| sIn this consolidated matter involving issues surrounding payments made to homeowners for damages due to a residential home fire, the homeowners, James E. Shields, Jr. and Christine F. Shields, along with their two sons (the Shields), appeal the summary judgment dismissal of their builder’s liability insurer, American Empire Surplus Lines Insurance Company (American Empire). This consolidated appeal is closely related to another consolidated appeal decided this date, which involves the same parties and same issues: Shields v. Alvin R. Savoie & Associates, Inc., d/b/a Savoie Construction and American Empire Surplus Lines Insurance Company, 2016-0825 c/w 2016-0826 (La. App. 1st Cir. 2/17/17), 214 So.3d 27, 2017 WL 658745. In fact, the parties filed duplicate briefs raising the same assignments of error in all of the consolidated appeals. While the parties sought to consolidate all four appeals, this court denied that request on September 27, 2016. However, the four appeals were assigned for consideration by the same panel on the same docket.
In the related appeals, we outlined the facts and procedural history of this protracted litigation in detail before concluding that the trial court did not err in granting summary judgment in favor of the builder, Alvin R. Savoie & Associates, Inc., d/b/a Savoie Construction (Savoie *421Construction), and in dismissing all of the homeowners’ claims against the builder. We also concluded in the related consolidated appeal that since Savoie Construction had a valid defense of statutory per-emption under the Louisiana New Home Warranty Act (NHWA), then by extension and operation of law, that defense was available to Savoie Construction’s liability insurer, American Empire. Because we have previously determined that the Shields’ claims against Savoie Construction were perempted pursuant to the NHWA in the related appeals, it follows that the Shields no longer |4have a viable claim against Savoie Construction’s insurer, American Empire. Thus, the summary judgment dismissal of American Empire from this litigation was correct, albeit for different reasons than those expressed by the trial court.
Consequently, for the same reasons expressed in our opinion in the related appeals decided this day, we hereby affirm via summary opinion, in accordance with the Uniform Rules of Louisiana Courts of Appeal, Rule 2-16.2, the trial court’s judgments granting summary judgment in favor of American Empire and dismissing all of the Shields’ claims against American Empire. All costs of this consolidated appeal are assessed against the Shields.
AFFIRMED.
Chutz, J., concur